BLODGETT, P. J.
Heard without a jury.
Plaintiff is engaged in selling blankets and other merchandise on the installment plan. The method was to place these blankets in the hands of its agents, who made sales of same from house to house, receiving upon such sale twenty-five cents for each blanket. This first payment went to such agent, who thereupon was to report such sale to plaintiff and, upon completion of payments by purchaser, was to receive a certain commission in addition to said first payment.
Plaintiff claims to have delivered to defendant 30 Esmond blankets under this agreement, and defendant admits signing a receipt for same. Subsequently defendant turned said blankets over to another person, acting in same capacity for plaintiff as defendant.
No report was ever made to plaintiff upon the disposition of said blankets.
Plaintiff’s action is trover to recover the value of said blankets from defendant.
Defendant came into possession of the blankets properly, but has failed to make disposition of same in accordance with the contract. 'His defense is that the person to whom he turned the same over was a recognized agent of plaintiff and that such a course was permitted him. There is no evidence in the record which substantiates such a claim.
Defendant was to have sold same for $7.50 each. The cost to plaintiff was $3.50 each.
Decision for plaintiff for the value of said blankets, viz.: $107.63 and costs.